     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL MARQUEZ AMARO, et al.,                    No. 1:14-cv-00147-DAD-SAB
12                       Plaintiffs,                   AMENDED ORDER GRANTING
                                                       PLAINTIFFS’ MOTION FOR
13           v.                                        PRELIMINARY APPROVAL OF CLASS
                                                       ACTION SETTLEMENT
14    GERAWAN FARMING, INC, et al.,
                                                       (Doc. No. 107)
15                       Defendants.
16

17           This matter came before the court on June 4, 2019, for hearing on plaintiffs Rafael

18    Marquez Amaro and Jesus Alarcon Urzua’s (“plaintiffs”) motion for preliminary approval of a

19    class action settlement. (Doc. No. 107.) Attorney Liane Katzenstein Ly appeared telephonically

20    on behalf of plaintiffs. Attorneys Ronald Barsamian and Bradley Hamburger appeared on behalf

21    of defendants. For the reasons set forth below, plaintiffs’ motion will be granted.

22                                            BACKGROUND

23           Plaintiffs are former employees who worked as field workers for defendants. (Doc. No.

24    34-22 at ¶ 3; Doc. No. 34-23 at ¶ 3.) Defendants grow and harvest grapes, oranges, and various

25    stone fruits in California. (Doc. No. 33, Motion for Class Certification (“MCC”) at 3–4.)

26    Defendants employ seasonal workers such as plaintiffs—who are fired at the end of each harvest

27    and are subsequently rehired for the next harvest—to assist with “preparing trees and vines” and

28    with harvesting fruit. (Id. at 1, 4–5; Doc. No. 34-24, Gerawan’s Human Resource Employee
                                                       1
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 2 of 16

 1    Manual (“Employee Manual”) at 3–4.)

 2           Tree and vine preparation take place during the pre-harvest period and consists of field

 3    marking, pruning, thinning, debudding, and deleafing. (MCC at 4.) Harvest work typically

 4    involves one of two tasks: picking or packaging fruit. (Id. at 5.) Pickers cut grapes from the

 5    vine, clip the bunches, and place the bunches in a tub, while packers remove the bunches from the

 6    tubs and place them in crates for shipment to a cold storage facility. (Id.) Defendants pay crew

 7    laborers on either an hourly basis, a piece-rate basis, or a mixed basis. (MCC at 6.) Piece-rate

 8    payment for picking ranged between $2.50 and $5.00 per tub, and piece-rate payment for packing

 9    ranged between $1.00 and $2.00 per box. (Id.) Field marking is also compensated on a piece-rate

10    basis, generally at five cents per mark tied. (Id.) Crew laborers could transition from hourly to

11    piece-rate payment over the course of a single day. (Id.)

12           Defendants tracked piece-rate wages owed to its workers for grapes picked and packed

13    through tally cards given to crew laborers at the start of each day. (Id.) Each packed tub or crate

14    an employee produced resulted in that employee receiving a punch on his tally card. (Id. at 6–7.)

15    The number of punches would be added to calculate the total piece-rate payment owed to that

16    employee for his day’s work. (Id. at 7.) Defendants tabulated employees’ wages on a weekly

17    basis, checking to make sure all employees, including piece-rate employees, earned at least the

18    minimum wage. (Id. at 7–8.) If a piece-rate employee’s weekly pay was less than the minimum

19    wage for that one-week period, the employee’s pay check would be supplemented. (Id.)

20           In accordance with California Labor Code § 226.7 and Industrial Welfare Commission
21    (“IWC”) Wage Order 14-2001, defendants allowed employees to take ten-minute rest breaks for

22    every four-hour period worked, or major fraction thereof. (Id. at 8; Employee Manual at 20.)

23    Defendants conducted audits to ensure employees were being offered rest breaks. (Doc. No. 34-

24    31.) According to defendants, they implemented a substantial wage policy change in October

25    2013 and began to compensate piece-rate employees for rest periods separate from those

26    employees’ piece-rate earnings. (Doc. No. 53 at ¶ 3.) Beginning in 2013, piece-rate employees
27    were paid for earned ten-minute rest periods at a rate of $10.00 per hour. (Id. at ¶ 4.) Defendants

28    increased this amount to $11.00 per hour in 2014 and to each employee’s average hourly piece-
                                                       2
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 3 of 16

 1    rate in 2015. (Id. at ¶¶ 5–6.)

 2           On February 3, 2014, plaintiffs filed a complaint against Gerawan Farming, Inc. and

 3    Gerawan Farming Partners, Inc. (“defendants”) alleging violations of the Migrant and Seasonal

 4    Agricultural Worker Protection Act (“AWPA”), codified at 29 U.S.C. §§ 1801 et seq., as well as

 5    various California labor laws. (Doc. No. 2.) More specifically, plaintiffs asserted the following

 6    state law claims: (1) failure to pay overtime and all wages due under California Labor Code §§

 7    1194 and 1198; (2) failure to pay minimum wages under California Labor Code § 1194; (3)

 8    failure to compensate for rest breaks under California Labor Code § 226.7 and IWC Wage Order

 9    14-2001; (4) failure to pay wages due to plaintiffs and potential class members upon being

10    discharged under California Labor Code § 203; and (5) for violation of California’s Unfair

11    Competition Law under California Business and Professions Code §§ 17200 et seq. (Id. at 11–

12    17.)

13           On May 20, 2016, the court granted plaintiffs’ motion for class certification pursuant to

14    Federal Rule of Civil Procedure 23. (Doc. No. 57.) The court certified the following subclasses:

15                      Piece-Rate Subclass I: All individuals who have been employed, or
                        are currently employed, by defendants as a non-exempt “field
16                      worker” or similar titles, who were paid a piece-rate from February
                        3, 2010 up to October 2013.
17
                        Piece-Rate Subclass II: All individuals who have been employed,
18                      or are currently employed, by defendants as a non-exempt “field
                        worker” or similar titles, who were paid a piece-rate from October
19                      2013 up to the present.
20                      Minimum Wage Subclass: All individuals who have been
                        employed, or are currently employed, by defendants as a non-
21                      exempt “field worker” or similar titles, who were paid a piece-rate
                        from February 3, 2010 to the present, whose compensation for any
22                      shift totaled less than the minimum wage.
23                      Former Employee Subclass: All individuals who have been
                        employed, or are currently employed, by Defendant Gerawan as a
24                      non-exempt “field worker” or similar titles, who were paid a piece-
                        rate from February 3, 2010 to the present, who were laid off at the
25                      end of a season.
26    (Id. at 29–30.)
27           On June 3, 2016, defendants filed a motion for reconsideration of the court’s order

28    granting plaintiffs’ motion for class certification. (Doc. No. 58.) The court denied the motion for
                                                        3
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 4 of 16

 1    reconsideration on August 23, 2016 and subsequently ordered the parties to meet and confer

 2    regarding the form and manner of class notice. (Doc. No. 67.) On September 16, 2016, the court

 3    approved the form and manner of class action notice proposed by the parties on September 12,

 4    2016. (Doc. Nos. 71, 72.) On September 20, 2016, defendants filed a motion to stay the action

 5    pending resolution of their Rule 23(f) petition to the Ninth Circuit. (Doc. No. 73.) The court

 6    denied the motion to stay and ordered defendants to provide the class list to Rust Consulting, Inc.

 7    and directed that notice to all class members be mailed within twenty-one days of the date of that

 8    order. (Doc. No. 78.) The Ninth Circuit denied defendants’ Rule 23(f) petition on November 16,

 9    2016. (Doc. No. 80.)

10           On November 7, 2016, Rust Consulting, Inc. mailed notices to class members, which

11    produced a certified class list consisting of 6,417 class members who did not opt out of the class.

12    (Doc. No. 107 at 11.) Thereafter, the parties conducted extensive discovery. (Id.) By May 2017,

13    defendants had produced time and pay data for all 6,417 class members, which class counsel

14    submitted to their expert for analysis. (Id.) On November 29, 2018, the parties participated in a

15    private mediation with mediator Francis J. “Tripper” Ortman III, which resulted in a settlement

16    agreement. (Id.)

17           Under the proposed settlement agreement, defendants would pay a maximum settlement

18    amount of $5,000,000. (Id. at 8.) The agreement provides the following allocation of that

19    payment: (i) attorneys’ fees of one-third, or $1,500,000, to be paid to class counsel; (ii) litigation

20    costs not to exceed $85,000, to be paid to class counsel; (iii) estimated settlement administration
21    fees not to exceed $30,000 to be paid to the administrator Rust Consulting, Inc.; (iv) class

22    representative incentive award of $20,000, with $10,000 to be paid to each named plaintiff; and

23    (v) the remaining estimated net settlement amount of $3,365,000 to be distributed to class

24    members. (Doc. No. 107-2, Class Action Settlement Agreement (“Settlement Agreement”) at

25    16.)

26           The settlement is non-reversionary, and unclaimed amounts from the proposed settlement
27    amount will be re-allocated to the class members participating in the settlement through a second

28    distribution. (Doc. No. 107 at 14.) If there is an insufficient amount in uncashed checks to cover
                                                        4
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 5 of 16

 1    the costs of the second distribution, or if there are uncashed funds remaining after the expiration

 2    of the checks in the second distribution, the uncashed funds will be allocated as cy pres, with 50

 3    percent of such funds being sent to the Central Valley Farmworker Foundation and the other 50

 4    percent to California Rural Legal Assistance, Inc. (Id.)

 5           On April 11, 2019, plaintiffs filed the present unopposed motion for preliminary approval

 6    of the class action settlement. (Id. at 1.) Plaintiffs seek an order: (i) preliminarily approving the

 7    settlement agreement; (ii) approving the proposed notice form and method of service; (iii)

 8    confirming the appointment of plaintiffs as class representatives; (iv) confirming the appointment

 9    of Eric Kingsley and Liane Katzenstein of Kingsley & Kingsley, APC and Mario Martinez and

10    Edgar Aguilasocho of Martinez Aguilasocho & Lynch, APLC as class counsel1; (v) confirming

11    the appointment of Rust Consulting, Inc. as settlement administrator; (vi) setting

12    deadlines for mailing settlement documents, opting out of, or objecting to the settlement; and (vii)

13    scheduling the hearing date for final approval of the class settlement. (Id. at 9.)

14                                           LEGAL STANDARD

15           “Courts have long recognized that settlement class actions present unique due process

16    concerns for absent class members.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

17    946 (9th Cir. 2011) (citation and internal quotations omitted). To protect the rights of absent

18    class members, Rule 23(e) of the Federal Rules of Civil Procedure requires that the court approve

19    all class action settlements “only after a hearing and on finding that it is fair, reasonable, and

20    adequate.” Fed. R. Civ. P. 23(e)(2); Bluetooth, 654 F.3d at 946.
21           Review of a proposed class action settlement ordinarily involves two hearings. See

22    Manual for Complex Litigation (4th) § 21.632. First, the court conducts a preliminary fairness

23    evaluation and, if applicable, considers class certification. If the court makes a preliminary

24    determination on the fairness, reasonableness, and adequacy of the settlement terms, the parties

25    are directed to prepare the notice of certification and proposed settlement to the class members.

26    1
        The court will not address further plaintiffs’ third and fourth requests in this order, having
27    previously found that named plaintiffs and class counsel will fairly and adequately protect the
      interests of the subclasses in its May 20, 2016 order granting plaintiffs’ motion for class
28    certification. (See Doc. No. 57.)
                                                         5
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 6 of 16

 1    Id. Second, the court holds a final fairness hearing to determine whether to approve the

 2    settlement. Id.; see also Narouz v. Charter Commc’ns, Inc., 591 F.3d 1261, 1266–67 (9th Cir.

 3    2010).

 4             Here, plaintiffs move for preliminary approval of a class action settlement. Though Rule

 5    23 does not explicitly provide for such a procedure, federal courts generally find preliminary

 6    approval of settlement and notice to the proposed class appropriate if the proposed settlement

 7    “appears to be the product of serious, informed, non-collusive negotiations, has no obvious

 8    deficiencies, does not improperly grant preferential treatment to class representatives or segments

 9    of the class, and falls with the range of possible approval.” Lounibos v. Keypoint Gov’t Sols. Inc.,

10    No. 12-00636, 2014 WL 558675, at *5 (N.D. Cal. Feb. 10, 2014) (quoting In re Tableware

11    Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)); Newberg on Class Actions §

12    13:13 (5th ed. 2011).

13                                              DISCUSSION

14       A. Preliminary Fairness Determination

15             Plaintiffs seek preliminary approval of the proposed settlement. (Doc. No. 107.) Under

16    Rule 23(e), a court may approve a class action settlement only if the settlement is fair, reasonable,

17    and adequate. Bluetooth, 654 F.3d at 946. “[P]reliminary approval of a settlement has both a

18    procedural and substantive component.” See, e.g., In re Tableware Antitrust Litigation, 484 F.

19    Supp. 2d at 1079 (citing Schwartz v. Dallas Cowboys Football Club, Ltd., 157 F. Supp. 2d 561,

20    570 n.12 (E.D. Pa. 2001)). In particular, preliminary approval of a settlement and notice to the
21    proposed class is appropriate if: (i) the proposed settlement appears to be the product of serious,

22    informed, non-collusive negotiations; and (ii) the settlement falls within the range of possible

23    approval, has no obvious deficiencies, and does not improperly grant preferential treatment to

24    class representatives or segments of the class. Id.; see also Ross v. Bar None Enters., Inc., No.

25    2:13–cv–00234–KJM–KJN, 2014 WL 4109592, at *9 (E.D. Cal. Aug. 19, 2014). However, a

26    district court reviewing a proposed settlement is not to “reach any ultimate conclusions on the
27    contested issues of fact and law which underlie the merits of the dispute.” Chem. Bank v. City of

28    Seattle, 955 F.2d 1268, 1291 (9th Cir. 1992).
                                                       6
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 7 of 16

 1               1. Procedural Fairness

 2           The court must consider whether the process by which the parties arrived at their

 3    settlement is truly the product of arm’s length bargaining, rather than collusion or fraud. Millan

 4    v. Cascade Water Services, Inc., 310 F.R.D. 593, 613 (E.D. Cal. 2015). A settlement is presumed

 5    fair if it “follow[s] sufficient discovery and genuine arms-length negotiation.” Adoma v. Univ. of

 6    Phx., Inc., 913 F. Supp. 2d 964, 977 (E.D. Cal. 2012) (quoting Nat’l Rural Telecomms. Coop. v.

 7    DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)).

 8           On November 29, 2018, the parties attended a private mediation with Francis J. “Tripper”

 9    Ortman III, who is an experienced mediator, and reached an agreement with respect to this

10    settlement. (Doc. No. 107 at 11.) Plaintiffs contend that the parties reached this settlement

11    agreement following the exchange of discovery, depositions of defendants’ 30(b)(6) witnesses,

12    certification of the classes, extensive motion practice, and arm’s length negotiations with the

13    assistance of a skilled mediator. (Id. at 8.) Moreover, plaintiffs represent that discussions

14    between counsel for the parties, extensive formal discovery, as well as the investigation and

15    evaluation of plaintiffs’ claims, have permitted each of the parties to assess the relative merits of

16    and defenses to plaintiffs’ claims. (Doc. No. 107-1, Declaration of Eric B. Kingsley (“Kingsley

17    Decl.”) at ¶ 6.) Plaintiffs maintain that the proposed settlement agreement is fair, reasonable, and

18    adequate in light of all known facts and circumstances and is in the best interest of the class. (Id.

19    at ¶ 3.) Based on these representations, it appears that the parties’ negotiations constituted

20    genuine, informed, arm’s length bargaining.
21               2. Substantive Fairness

22                   a. Adequacy of the Settlement Amount

23           To evaluate the fairness of the settlement award, the court should “compare the terms of

24    the compromise with the likely rewards of litigation.” See Protective Comm. for Indep.

25    Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). “It is well-

26    settled law that a cash settlement amounting to only a fraction of the potential recovery does not
27    per se render the settlement inadequate or unfair.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d

28    454, 459 (9th Cir. 2000). To determine whether a settlement “falls within the range of possible
                                                        7
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 8 of 16

 1    approval” a court must focus on “substantive fairness and adequacy,” and “consider plaintiffs’

 2    expected recovery balanced against the value of the settlement offer.” In re Tableware Antitrust

 3    Litig., 484 F. Supp. 2d at 1080.

 4            Here, the total proposed settlement is for $5,000,000. The portion of the settlement

 5    allocated to the settlement class is an estimated $3,365,000. (Settlement Agreement at 16.)

 6    Plaintiffs’ counsel estimates the maximum possible recovery with respect to all of the claims to

 7    be $16,458,758. Thus, the proposed allocation of $3,365,000 to the settlement class under the

 8    proposed agreement represents approximately 20 percent of plaintiffs’ maximum possible

 9    recovery. This settlement amount is not per se unreasonable, and district courts in California

10    have found lower percentage recoveries under some circumstances to be reasonable for this

11    purpose. See, e.g., Villegas v. J.P. Morgan Chase & Co., No. 09-00261 SBA (EMC), 2012 WL

12    5878390, at *6 (N.D. Cal. Nov. 21, 2012) (settlement of approximately 15 percent found to be

13    preliminarily fair).

14            Although plaintiffs conclude that the maximum possible recovery on all their claims is

15    approximately $16,458,758 plus attorneys’ fees and costs, they argue that settlement for a

16    discounted amount is appropriate here for a number of reasons. First, plaintiffs observe that there

17    are risks associated with their rest period claim given that defendants contend that they

18    maintained a universal rest period policy for all field workers and have produced 451 declarations

19    from field workers who attested to taking rest periods while performing piece-rate work in

20    accordance with that rest period policy. (Doc. No. 107 at 24; Kingsley Decl. at ¶¶ 22–24.)
21    Moreover, plaintiffs note that, if defendants were to succeed in their constitutional challenge to

22    Assembly Bill 513 at issue in Fowler Packing Company, Inc. v. Lanier, et al., Case No. 1:16-cv-

23    01060-DAD-SAB, plaintiffs’ claims in this class action would face significant challenges. (Doc.

24    No. 107 at 25; Kingsley Decl. at ¶¶ 32–38.) Furthermore, plaintiffs note that defendants contend

25    their practice of calculating minimum wages owed to employees on a weekly, rather than a daily

26    basis, resulted in the overpayment of wages instead of the underpayment of wages as alleged by
27    plaintiffs. (Doc. No. 107 at 26; Kingsley Decl. at ¶ 43.) Finally, plaintiffs point out that the

28    parties disagreed considerably as to the value of plaintiffs’ claim for waiting time penalties, with
                                                        8
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 9 of 16

 1    defendants arguing class members are entitled to one waiting time penalty because multiple

 2    waiting time penalties would be unconstitutionally excessive. (Doc. No. 107 at 27; Kingsley

 3    Decl. at ¶ 47.) Given defendants’ numerous anticipated defenses and the risks to plaintiffs posed

 4    by litigating those issues, the court concludes that the amount to be paid to the settlement class

 5    under the parties’ proposed settlement to be substantively fair, reasonable and adequate.

 6                   b. Attorneys’ Fees

 7           When a negotiated class action settlement includes an award of attorneys’ fees, the fee

 8    award must be evaluated in the overall context of the settlement. Knisley v. Network Assocs., 312

 9    F.3d 1123, 1126 (9th Cir. 2002). At the same time, the court “ha[s] an independent obligation to

10    ensure that the award, like the settlement itself, is reasonable, even if the parties have already

11    agreed to an amount.” Bluetooth, 654 F.3d at 941; see also Zucker v. Occidental Petroleum

12    Corp., 192 F.3d 1323, 1328–29 (9th Cir. 1999). Where, as here, fees are to be paid from a

13    common fund, the relationship between the class members and class counsel “turns adversarial.”

14    In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1302 (9th Cir. 1994). As a

15    result, the district court must assume a fiduciary role for the class members in evaluating a request

16    for an award of attorney fees from the common fund. Id.; Rodriguez v. W. Publ’g Corp., 563

17    F.3d 948, 968 (9th Cir. 2009).

18           The Ninth Circuit has approved two methods for determining attorneys’ fees in such cases

19    where the attorneys’ fee award is taken from the common fund set aside for the entire settlement:

20    the “percentage of the fund” method and the “lodestar” method. Vizcaino v. Microsoft Corp., 290
21    F.3d 1043, 1047 (9th Cir. 2002) (citation omitted). The district court retains discretion in

22    common fund cases to choose either method. Id.; Vu v. Fashion Inst. of Design & Merch., No.

23    CV 14-08822 SJO (EX), 2016 WL 6211308, at *5 (C.D. Cal. Mar. 22, 2016). Under either

24    approach, “[r]easonableness is the goal, and mechanical or formulaic application of either

25    method, where it yields an unreasonable result, can be an abuse of discretion.” Fischel v.

26    Equitable Life Assurance Soc’y of U.S., 307 F.3d 997, 1007 (9th Cir. 2002).
27           Under the percentage of the fund method, the court may award class counsel a given

28    percentage of the common fund recovered for the class. Id. In the Ninth Circuit, a twenty-five
                                                        9
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 10 of 16

 1    percent award is the “benchmark” amount of attorneys’ fees, but courts may adjust this figure

 2    upwards or downwards if the record shows “special circumstances justifying a departure.” Id.

 3    (quoting Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990)).

 4    Percentage awards of between twenty and thirty percent are common. See Vizcaino, 290 F.3d at

 5    1047; In re Activision Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989). Nonetheless, an

 6    explanation is necessary when the district court departs from the twenty-five percent benchmark.

 7    Powers v. Eichen, 229 F.3d 1249, 1256–57 (9th Cir. 2000).

 8           To assess whether the percentage requested is reasonable, courts may consider a number

 9    of factors, including:

10                   [T]he extent to which class counsel achieved exceptional results for
                     the class, whether the case was risky for class counsel, whether
11                   counsel’s performance generated benefits beyond the cash
                     settlement fund, the market rate for the particular field of law (in
12                   some circumstances), the burdens class counsel experienced while
                     litigating the case (e.g., cost, duration, foregoing other work), and
13                   whether the case was handled on a contingency basis.
14    In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 954–55 (9th Cir. 2015) (internal

15    quotation marks omitted). The Ninth Circuit has permitted courts to award attorneys’ fees using

16    this method “in lieu of the often more time-consuming task of calculating the lodestar.” In re

17    Bluetooth, 654 F.3d at 942.

18           Here, in addition to the AWPA claim, plaintiffs bring various California state law claims.

19    Accordingly, California law governs the award and calculation of attorneys’ fees. Under

20    California law, “[t]he primary method for establishing the amount of reasonable attorney fees is
21    the lodestar method.” In re Vitamin Cases, 110 Cal. App. 4th 1041, 1053 (2003) (internal

22    quotation marks and citations omitted). The court determines the lodestar amount by multiplying

23    a reasonable hourly rate by the number of hours reasonably spent litigating the case. See Ferland

24    v. Conrad Credit Corp., 244 F.3d 1145, 1149 (9th Cir. 2001). The product of this computation,

25    the “lodestar” amount, yields a presumptively reasonable fee. Gonzalez v. City of Maywood, 729

26    F.3d 1196, 1202 (9th Cir. 2013); Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir.
27    2008). The Ninth Circuit has recommended that district courts apply one method but cross-check

28    the appropriateness of the amount by employing the other as well. See In re Bluetooth, 654 F.3d
                                                      10
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 11 of 16

 1    at 944.

 2              The proposed settlement in this case provides that class counsel will seek an award of

 3    attorneys’ fees not to exceed one-third, or $1,500,000, of the total settlement amount.2

 4    (Settlement Agreement at 15–16.) This amount is above the Ninth Circuit’s benchmark. See

 5    Bluetooth, 654 F.3d at 947 (setting a 25 percent benchmark); Staton v. Boeing Co., 327 F.3d 938,

 6    952 n.15 (9th Cir. 2003) (same); Six (6) Mexican Workers, 904 F.2d at 1311 (same). However,

 7    this percentage of attorneys’ fees is not unreasonable as an upper bound. As such, the court

 8    approves the attorneys’ fee request on a preliminary basis. See In re Activision Sec. Litig., 723 F.

 9    Supp. at 1377 (“This court’s review of recent reported cases discloses that nearly all common

10    fund awards range around 30% even after thorough application of either the lodestar or twelve-

11    factor method.”). In connection with the final fairness hearing, the court will cross check the

12    requested attorneys’ fees with the lodestar amount based upon counsel’s submission and make a

13    final determination of whether the requested amount is reasonable.

14                     c. Incentive Payment

15              While incentive awards are “fairly typical in class action cases,” they are discretionary

16    sums awarded by the court “to compensate class representatives for work done on behalf of the

17    class, to make up for financial or reputational risk undertaken in bringing the action, and,

18    sometimes, to recognize their willingness to act as a private attorney general.” W. Publ’g Corp.,

19    563 F.3d at 958–59; Staton, 327 F.3d at 977 (“[N]amed plaintiffs . . . are eligible for reasonable

20    incentive payments.”). Such payments are to be evaluated individually, and the court looks to
21    factors such as “the actions the plaintiff has taken to protect the interests of the class, the degree

22    to which the class has benefitted from those actions, . . . the amount of time and effort the plaintiff

23    expended in pursuing the litigation . . . and reasonabl[e] fear[s of] workplace retaliation.” Staton,

24
      2
        The original order granting preliminary approval contained a typographical error indicating this
25    amount to be $450,000. (Doc. No. 116 at 11.) This amended order corrects that error. However,
26    the court also notes that the Settlement Agreement states that “Plaintiffs intend to apply for an
      award of attorneys’ fees for Class Counsel not to exceed one-third (33.33%) of the Maximum
27    Settlement Fund ($1,500,000.00).” The court observes that $1.5 million is 30% of $5 million, not
      3.33%. Any confusion in this regard can be clarified by the parties in applying for final approval
28    of the settlement.
                                                      11
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 12 of 16

 1    327 F.3d at 977 (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)). Such awards

 2    must be “scrutinize[d] carefully . . . so that they do not undermine the adequacy of the class

 3    representatives.” Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1163 (9th Cir. 2013).

 4    Thus, incentive awards which are explicitly conditioned on the representatives’ support for the

 5    settlement, as well as those that reflect a significant disparity between the incentive awards and

 6    the payments to the rest of the class members may be found to undermine the adequacy of the

 7    class representatives. Id. at 1164–65. The core inquiry is whether an incentive award creates a

 8    conflict of interest, and whether plaintiffs “maintain a sufficient interest in, and nexus with, the

 9    class so as to ensure vigorous representation.” In re Online DVD-Rental, 779 F.3d at 943.

10           Here, plaintiffs have requested a total incentive award of $20,000, with each named

11    plaintiff receiving $10,000. (Settlement Agreement at 15.) In support of this request, plaintiffs

12    contend that they have expended significant time and effort to assist with litigation by providing

13    information regarding the nature of their claims, consulting with class counsel on multiple calls,

14    regularly discussing the status of the case, and providing information to other class members.

15    (Doc. No. 107 at 32.) Additionally, plaintiffs assert that the proposed incentive award takes into

16    account the risk they undertook for paying defendants’ legal fees and costs if defendants had

17    prevailed at trial, as well as the possibility that other employers in the farming industry and small

18    community would refuse to hire them given the filing of this class action. (Id.)

19           An incentive award of $20,000 amounts to 0.4 percent of the overall settlement amount of

20    $5,000,000. In comparison, under the net settlement amount of $3,365,000 for the class, each of
21    the 6,417 class members would receive an average payment of roughly $524. This is in line with

22    other incentive awards that have been approved by this court. See, e.g., Aguilar v. Wawona

23    Frozen Foods, No. 1:15-cv-00093-DAD-EPG, 2017 WL 2214936, at *8 (E.D. Cal. May 19,

24    2017) (awarding $15,000 in total incentive payments from a $4.5 million fund, or 0.33 percent of

25    the fund, where average class recovery was approximately $500); Emmons v. Quest Diagnostics

26    Clinical Labs., Inc., No. 1:13-cv-00474-DAD-BAM, 2017 WL 749018, at *9 (E.D. Cal. Feb. 27,
27    2017) (approving incentive payments to two named plaintiffs that, combined, equaled

28    approximately 0.68 percent of the fund); Taylor v. FedEx Freight, Inc., No. 1:13-cv-01137-DAD-
                                                        12
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 13 of 16

 1    BAM, 2016 WL 6038949, at *8 (E.D. Cal. Oct. 13, 2016) (awarding lowered incentive payment

 2    of $15,000, or 0.4 percent of the fund). Because the court finds that the proposed incentive award

 3    is reasonable, the court approves it on a preliminary basis. At the final approval hearing, the

 4    court will review plaintiffs’ evidence that the requested incentive award is warranted here—i.e.,

 5    evidence of the specific amount of time plaintiffs spent on this litigation, the particular risks and

 6    burdens carried by the named plaintiffs as a result of bringing this action, or the particular benefit

 7    that plaintiffs provided to counsel and the class as a whole throughout the litigation. See Bautista

 8    v. Harvest Mgmt. Sub LLC, No. CV 12-10004 FMO (CWx), 2013 WL 12125768, at *15 (C.D.

 9    Cal. Oct. 16, 2013).

10                   d. Release of Claims

11            Finally, the release in the parties’ proposed settlement agreement appropriately tracks the

12    claims at issue in this case. The proposed settlement defines “Released Claims” as:

13                   [A]ny and all claims, debts, liabilities, demands, obligations,
                     penalties, guarantees, costs, expenses, damages, attorney’s fees,
14                   action or causes of action of whatever kind or nature . . . related to
                     or that reasonably could have arisen out of the same facts alleged in
15                   the Action, including, but not limited to, all claims related to the
                     Migrant and Seasonal Agricultural Worker Protection Act. This
16                   Release shall include, without limitation, claims that were raised, or
                     that reasonably could have been raised, under any applicable Wage
17                   Order (in effect during the Class Period and as subsequently
                     amended) and California Labor Code provisions, including Labor
18                   Code §§ 200, 203, 205.5, 218.5, 221, 226, 226.7, 1194, 1194.2,
                     1197, 1198 based on alleged violations of these Labor Code
19                   provisions. The period of the Released Claims shall extend through
                     the Preliminary Approval Date. The Released Claims do not cover
20                   any claims that have been alleged in the action Rangel v. Gerawan
                     Farming, Inc., Gerawan Farming Partners, Inc. which is currently
21                   pending in the California Superior Court, County of Fresno as Case
                     No. 16CECG02372.
22

23    (Doc. No. 107 at 15.) In tracking plaintiffs’ claims in this action, the settlement does not release

24    unrelated claims that class members have against defendant. Cf. Bond v. Ferguson Enter., Inc.,

25    No. 1:09-cv-01662-OWW-MJS, 2011 WL 284962, at *7 (E.D. Cal. Jan. 25, 2011) (“This form of

26    release is overbroad by arguably releasing all unrelated claims up to the date of the Agreement.”).
27    /////

28    /////
                                                        13
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 14 of 16

 1            B. Proposed Class Notice and Administration

 2               For proposed settlements under Rule 23, “the court must direct notice in a reasonable

 3    manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1); see

 4    also Hanlon v. Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998) (“Adequate notice is critical

 5    to court approval of a class settlement under Rule 23(e).”). For a class certified under Federal

 6    Rule of Civil Procedure 23(b)(3), the notice must contain, in plain and easily understood

 7    language, (1) the nature of the action; (2) the definition of the class certified; (3) the class claims,

 8    issues, or defenses; (4) that a class member may appear through an attorney if desired; (5) that the

 9    court will exclude members who seek exclusion; (6) the time and manner for requesting an

10    exclusion; and (7) the binding effect of a class judgment on members of the class. Fed. R. Civ. P.

11    23(c)(2)(B). A class action settlement notice “is satisfactory if it generally describes the terms of

12    the settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

13    forward and be heard.” Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)

14    (internal quotations and citations omitted).

15               Here, the proposed settlement provides that notice shall be mailed to all class members at

16    their last known address no later than fourteen days after the claims administrator’s receipt of the

17    class data. (Settlement Agreement at 12.) The class data will be sent to the claims administrator

18    ten days after the preliminary approval date and will include the name, last known address and

19    telephone number, social security number, and the number of compensable weeks worked for

20    each class member during the class period. (Id. at 2.) The proposed class notice furthermore sets
21    out the means and deadlines for class members to object to the proposed settlement and to be

22    excluded from the settlement. (Id. at 12–13.) The court finds that the manner of notice proposed

23    by plaintiffs appears to be the “best notice that is practicable under the circumstances” and

24    therefore meets the requirements of Federal Civil Procedure Rule 23(c)(2)(B).

25    /////

26    /////
27    /////

28    /////
                                                         14
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 15 of 16

 1           In addition, plaintiffs have proposed the following implementation schedule:

 2    Deadline to provide Class Data to the          Within ten (10) calendar days after
 3    Settlement Administrator                       Preliminary Approval

 4
      Deadline for Settlement Administrator to       Within fourteen (14) calendar days after
 5    mail Notice of Class Action settlement         receiving the Class Data, the Settlement
      to all Class Members via regular U.S.          Administrator will mail Notice of Class
 6    Mail                                           Action Settlement
      Deadline to submit disputes to                 No later than sixty (60) calendar days after
 7
      workweek information provided on the           the mailing of the Notices of Class Action
 8    Notice of Class Action Settlement              Settlement
      Deadline for Objections                        Objections must be submitted by the
 9                                                   Response Deadline, sixty (60) days after
                                                     Notice of Class Action Settlement is mailed
10                                                   by the Settlement Administrator
11    Deadline for Plaintiffs to file motion for     TBD by Court
      final approval of settlement and
12    application for attorneys’ fees and costs,
      and class representatives’ enhancement
13    payment
      Hearing on motion for final approval of        TBD by the Court, but not earlier than 30
14
      settlement and application for attorneys’      days after the Response Deadline
15    fees and costs and class representatives’
      service payment.
16

17    (Doc. No. 107 at 17–18.)
18           The court finds that the notice and the manner of notice proposed by plaintiffs meets the
19    requirements of Federal Civil Procedure Rule 23(c)(2)(B) and that the proposed mail delivery is
20    also appropriate in these circumstances.
21                                                 CONCLUSION
22           For the reasons stated above:
23           1. Plaintiffs’ motion for preliminary approval of class action settlement (Doc. No. 107) is
24           granted;
25           2. The proposed notice and claim form are found to conform with Federal Rule of Civil
26               Procedure 23 and are approved;
27           3. Rust Consulting, Inc. is approved as settlement claims administrator;
28
                                                       15
     Case 1:14-cv-00147-DAD-SAB Document 117 Filed 08/08/19 Page 16 of 16

 1          4. The proposed settlement detailed herein is approved on a preliminary basis as fair and

 2                adequate;

 3          5. The hearing for final approval of the proposed settlement is set for December 17, 2019

 4                at 9:30 a.m. before the undersigned in Courtroom 5, with the motion for final approval

 5                of class action settlement to be filed twenty-eight (28) days in advance of the final

 6                approval hearing, in accordance with Local Rule 230; and

 7          6. Plaintiffs’ proposed settlement implementation schedule is adopted.

 8    IT IS SO ORDERED.
 9
         Dated:     August 8, 2019
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       16
